Title: To John Adams from Theodore Foster, 16 February 1801
From: Foster, Theodore
To: Adams, John



Sir—
City of Washington Feb. 16th: 1801.

In the event of the Hon. Benjamin Bourn being appointed a circuit judge in the first circuit, under the act providing for the more convenient organization of the courts of the United-States, we beg leave to recommend to you the Hon. Ray Greene, for the office of judge for the district of Rhode–Island, now held by Mr: Bourn.
Mr. Greene has been uniformly and deservedly esteemed in private life, as a man of integrity and honour. As an evidence of his professional acquirements we deem it proper to state, that he was several years successively elected Attorney General of R. Island by the Freeholders of that State, and discharged the duties that devolved upon him, in a manner satisfactory to them and honourable to himself. He sustained at the same time the office of district-attorney, under the government of the U. States, with ability and fidelity. He has been for three years past a member of the Senate of the U. States, and your knowledge of him in that capacity, renders it unnecessary for us to say a word respecting his political character. In short, as a private, public, and professional man, we think he has a well-founded claim to the office for which we recommend him. And we are persuaded, that his obtaining it would afford satisfaction to all the good citizens of Rhode Island.
We have the honour to be with / great respect / Sir, / Your most humble Serts:
Theodore FosterJohn BrownChris. G. Champlin